Citation Nr: 1332884	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-27 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

The propriety of the reduction of the Veteran's disability rating for service-connected major depressive disorder from 70 percent to 50 percent from May 1, 2008.


REPRESENTATION

Appellant represented by:  Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from April 2001 to January 2005.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reduced the rating for the appellant's service-connected major depressive disorder from 70 to 50 percent effective May 1, 2008.

For the reasons set forth below, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In connection with her appeal, the appellant requested and was scheduled for a personal hearing before a Veterans Law Judge to be held at the RO in June 2013.  Although the RO sent a letter to the appellant in May 2013 notifying her of the time and date of the Board hearing, she failed to appear for that proceeding.  She did not furnish an explanation for her failure to appear, nor did she request a postponement or another hearing.  Ordinarily, when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702(d) (2013).  

In this case, however, the record contains at least two home addresses for the appellant, which raises a concern that the letter notifying her of the June 2013 Board hearing may not have been sent to the correct address.  Moreover, the Board observes that, in July 2010 written arguments, the appellant's representative indicated that "[i]f for some reason the claimant is not able to attend the BVA Travel Board hearing, then it is requested that the [VA] claim file be returned to this service for a more comprehensive [argument on appeal]."  

The Board notes that, under applicable regulation, a hearing on appeal will be granted if a VA claimant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2013), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  VA regulations also provide that a claimant is entitled to representation at all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.  38 C.F.R. § 20.600 (2013). 

Given the history discussed above, the Board finds that, in order to ensure full compliance with due process requirements, a remand of this matter is necessary.  The appellant must be afforded the opportunity to attend her requested Board hearing and her representative should be given the opportunity to provide additional argument on her behalf.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should confirm the Veteran's current mailing address.

2.  After confirming her mailing address, the RO should take appropriate steps in order to clarify whether the Veteran still wants a hearing before the Board. 

If so, the RO should schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board at the local office in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.  

3.  In the event the appellant elects to withdraw her pending hearing request, her representative should be afforded the opportunity to submit written arguments on her behalf.  

4.  After the hearing is conducted or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


